DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,991,332 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 15 element limitations as amended, or the combination of all claim 18 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of a shutdown-discharge sub-circuit coupled to at least one shutdown-discharge control port, the second reference voltage port, and at least one of the pull-up node or the output port, the shutdown-discharge sub-circuit being configured to receive at least one shutdown signal at the first voltage level from the at least one shutdown-discharge control port and the second signal at the first voltage level from the second reference voltage port to start a shutdown-discharge period of the display panel, the shutdown-discharge sub-circuit being configured to discharge the at least one of the pull-up node or the output port during the shutdown-discharge period, wherein the at least one shutdown signal at the first voltage level is applied for a signal duration, and the second signal at the first voltage level is applied for a second signal duration.  In addition, in regard to claim 15 the prior art of record at least does not expressly teach concept of receiving, by the shutdown-discharge sub-circuit, at least one shutdown signal at the first voltage level from the at least one shutdown-discharge control port and the second signal at the first voltage level from the second reference voltage port to start a shutdown- discharge period of the display panel; discharging, by the shutdown-discharge sub-circuit, the at least one of the pull-up node or the output port during the shutdown-discharge period, wherein the at least one shutdown signal at the first voltage level is applied for a signal duration, and the second signal at the first voltage level is applied for a second signal duration; applying the first signal at the first voltage level to the first reference voltage port, applying the second signal at the second voltage level to the second reference voltage port, applying a clock signal to the clock port, and applying the at least one shutdown signal at the second voltage level to the at least one shutdown-discharge control port during a display period; and simultaneously setting the first signal at the first voltage level with a first signal duration applied to the first reference voltage port, the second signal at the first voltage level with a second signal duration applied to the second reference voltage port, the at least one shutdown signal at the first voltage level with a third signal duration applied to the at least one shutdown-discharge control port, and the clock signal at the first voltage level with a fourth signal duration applied to the clock port.  Moreover, in regard to claim 18 the prior art of record at least does not expressly teach concept of a shutdown-discharge sub-circuit coupled to a shutdown-discharge control port, the second reference voltage port, and at least one of the pull-up node or the output port, the shutdown-discharge sub-circuit being configured to receive a shutdown signal at the first voltage level from the shutdown-discharge control port and the second signal at the first voltage level from the second reference voltage port to start a shutdown-discharge period of the display panel, the shutdown-discharge sub-circuit being configured to discharge the at least one of the pull-up node or the output port, wherein the shutdown signal at the first voltage level is applied for a signal duration, and the second signal at the first voltage level is applied for a second signal duration.  Therefore, independent claims 1, 15, and 18 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621